 Case 1:19-y-00056-REB Document 1 Filed 07/30/19 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Robert E. Blackburn

Civil Action No. 19-y-56-REB

In the matter of

WENDELL MILLS, SR.,

        Witness.


                                   ORDER TO SHOW CAUSE

Blackburn, J.

        This matter is before the court sua sponte. Wendell Mills, Sr., was subpoenaed

to appear as a witness for the defense in the trial of United States v. Wambli Mills,

Criminal Case No. 18-cr-00415-REB-JMC, at 8:00 a.m., on July 15, 2019 [#52-6].1

When Mr. Mills, Sr., did not appear at the time and place designated, I issued a bench

warrant [#91]. Mr. Mills, Sr., was arrested and brought to court on July 17, 2019 (see

Courtroom Minutes, [#90], filed July 15, 2019), at which time he testified for the

defense.

        Later that same afternoon, Mr. Mills, Sr., appeared before me in contempt-related

proceedings. During this hearing I advised Mr. Mills , Sr., that I intended to initiate direct

criminal contempt proceedings against him. To facilitate subsequent notice and service

by mail, I required Mr. Mills, Sr., to provide me with his mailing address, which he did:

P.O. Box 145, Towaoc, Colorado 81334. Finally, I ordered Mr. Mills, Sr., to appear



        1
          “[#52-6]” is an example of the convention I use to identify the docket number assigned to a
specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
convention throughout this order.
Case 1:19-y-00056-REB Document 1 Filed 07/30/19 USDC Colorado Page 2 of 5




before me on Monday, August 12, 2019 at 1:30 p.m. (MDT) for further contempt

proceedings, an order and duty that Mr. Mills, Sr., acknowledged verbally on the record.

This order to show cause is issued accordingly.

       A district court has the inherent power to enforce its orders through contempt.

“Courts independently must be vested with power to impose silence, respect, and

decorum, in their presence, and submission to their lawful mandates, and . . . to

preserve themselves and their officers from the approach and insults of pollution.”

United Mine Workers of America v. Bagwell, 512 U.S. 821, 831 (1994). This

authority is now codified at 18 U.S.C. § 401, which provides, in relevant part, that “[a]

court of the United States shall have power to punish by fine or imprisonment, or both,

at its discretion, such contempt of its authority, and none other, as . . . (3) Disobedience

or resistance to its lawful writ, process, order, rule, decree, or command.” 18 U.S.C.

§ 401(a)(3).

       Contempt proceedings are either civil or criminal in nature, and the difference

between the two types of contempt turns on the character and purpose of the sanction

involved. Bagwell, 512 U.S. at 827-828. If the sentence imposed is conditional and

grants the defendant the ability to end the penalty by complying with the order, the

contempt is civil. See Colombo v. New York, 405 U.S. 9, 10-11 (1972); United States

v. Haggerty, 528 F.Supp. 1286, 1296 (D. Colo. 1981). When the penalty is fixed and

there is no possibility of purging the contempt by compliance, the contempt is criminal.

See Shillitani v. United States, 384 U.S. 364, 370 (1966).




                                             2
Case 1:19-y-00056-REB Document 1 Filed 07/30/19 USDC Colorado Page 3 of 5




       Because the sanction contemplated in these circumstances involves punishing

Mr. Mills, Sr., for actions that have already occurred and seeks to vindicate the dignity

and authority of the court, it is criminal in nature. Bagwell, 512 U.S. at 828-829; Local

28 of Sheet Metal Workers' International Association v. E.E.O.C., 478 U.S. 421, 443

(1986); In re Lucre Management Group, LLC, 365 F.3d 874, 876 (10th Cir. 2004).

“Criminal contempt is a crime in the ordinary sense, and criminal penalties may not be

imposed on someone who has not been afforded the protections that the Constitution

requires of such criminal proceedings.” Bagwell, 512 U.S. at 826 (citations and internal

quotation marks omitted). Accordingly, “criminal contempt sanctions are entitled to full

criminal process.” Id. at 833. This includes the right to counsel and proof beyond a

reasonable doubt. Id. at 834. See also United States v. Peterson, 456 F.2d 1135,

1139-40 (10th Cir. 1972). If the prosecuting attorney seeks a term of imprisonment of

more than six months, the defendant also is entitled to a trial by jury. Bagwell, 512 U.S.

826 - 827; Taylor v. Hayes, 418 U.S. 488, 495 (1974); Federal Trade Commission v.

Kuykendall, 371 F.3d 745, 752 (10th Cir. 2004).

       Under 18 U.S.C. § 401, the court is empowered “to punish by fine or

imprisonment, or both” any contempt of court. 18 U.S.C. § 401(3) includes

disobedience to the court’s lawful order or command. It appears to the court that the

unexplained and unexcused failure of Mr. Mills, Sr., to respond to the subpoena

constitutes contempt under 18 U.S.C. § 401(3). His failure to appear constitutes the

ostensible disobedience of the lawful order of the court.




                                             3
Case 1:19-y-00056-REB Document 1 Filed 07/30/19 USDC Colorado Page 4 of 5




       As contemplated by Fed. R. Crim. P. 42(a)(2), I find the interests of justice do not

require the appointment of a prosecuting attorney other than an attorney for the

government. However, if the government declines to appoint an attorney to prosecute

this matter, I will appoint an attorney to prosecute the contempt. FED. R. CRIM. P.

42(a)(2); see also Mellott v. MSN Communications, Inc., 2011 WL 1597681 at *1 (D.

Colo. Aug. 28, 2011). Because the contempt does not involve disrespect toward or

criticism of me personally, I find and conclude that I am not disqualified from presiding

over the hearing or trial. FED. R. CRIM. P. 42(a)(3).

       I use this order to schedule an initial appearance and an advisement of rights.

As is his right, Mr. Mills, Sr., will be afforded a reasonable time to retain or request

counsel and to prepare his defense. FED. R. CRIM. P. 42(a)(1)(A) & (B).

       THEREFORE, IT IS ORDERED as follows:

       1. That Wendell Mills, Sr., shall appear in person at an initial appearance and

advisement of rights hearing to be held on Monday, August 12, 2019, commencing at

1:30 p.m. (MDT), in the United States District Court for the District of Colorado, located

in the La Plata County Courthouse, 1060 East Second Avenue, Courtroom 150,

Durango, Colorado 81301;

       2. That the attorney for the government is appointed to prosecute the criminal

contempt contemplated by this Order;

       3. That because the hearing and/or further proceedings may result in the

imposition of a fine or imprisonment of Mr. Mills, Sr., he may, if he chooses, retain an




                                              4
 Case 1:19-y-00056-REB Document 1 Filed 07/30/19 USDC Colorado Page 5 of 5




attorney to represent him at the hearing2;

        4. That if Mr. Mills, Sr., fails to appear in person at the hearing, the court shall

issue a warrant for his arrest; and

        5. That this order shall be served on the alleged contemnor by mail at the

address he provided in open court on the record: P.O. Box 145, Towaoc, Colorado

81334.

        Dated July 30, 2019, at Denver, Colorado.

                                                                  BY THE COURT:




        2
          If Mr. Mills, Sr., is unable to afford an attorney, he may apply for representation without cost
under the Criminal Justice Act, 18 U.S.C. § 3006A, by contacting the clerk of the court well in advance of
the hearing and completing the appropriate paperwork.

                                                     5
